Citation Nr: 0809043	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  07-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1967 
to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required for clarification of 
a Board hearing request and the issuance of a statement of 
the case (SOC) on an unrelated issue which requires that the 
Board defer an appellate decision on the issue of entitlement 
to a total disability rating for individual unemployability 
(TDIU).  

In March 2007, the veteran perfected an appeal regarding 
entitlement to TDIU and entitlement to service connection for 
post traumatic stress disorder (PTSD).  In an October 2007 
rating decision, however, the RO granted service connection 
for PTSD, a full grant of the benefit sought on appeal.  
Thus, in an October 2007 supplemental SOC, the RO addressed 
only entitlement to TDIU.  In January 2008, the appeal 
regarding the issue of entitlement to TDIU was certified to 
the Board.  In February 2008, the veteran's attorney filed a 
notice of disagreement regarding the PTSD disability 
evaluation assigned in the October 2007 rating decision.  
When a notice of disagreement has been filed, the RO must 
issue a SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) (noting that the filing of a notice of disagreement 
initiates the appeal process and requires VA to issue a 
statement of the case).  The RO has not yet issued a SOC 
regarding the disability evaluation for PTSD.  The Board is 
thus obligated to remand that issue.

The Board finds that the issue of entitlement to TDIU is 
inextricably intertwined with the veteran's claim for an 
increased disability evaluation for PTSD.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues 
are inextricably intertwined and must be considered together 
when a decision concerning one could have a significant 
impact on the other).  The Board will thus defer 
consideration of the issue of entitlement to TDIU to after 
the RO has considered whether an increased evaluation for 
PTSD is warranted.

In addition, the Board notes that in the March 2007 
substantive appeal, the veteran requested a travel or 
videoconference hearing for the issues of entitlement to TDIU 
and service connection for PTSD.  In the veteran's February 
2008 notice of disagreement regarding the PTSD disability 
evaluation, the veteran's attorney requested that a scheduled 
February 2008 videoconference hearing be cancelled until 
after the notice of disagreement had been processed.  It is 
unclear, however, whether the veteran still desires a Board 
hearing regarding the issue of entitlement to TDIU.  See 38 
U.S.C.A. § 7107(b) (West 2002) (noting that the Board may 
only decide an appeal after affording the veteran an 
opportunity for a hearing); see also 38 C.F.R. §§ 20.700 (a), 
20.703 (2007).  This must be clarified on remand.  

Accordingly, the case is remanded for the following action:

1.  The RO must issue a SOC regarding the 
issue of entitlement to an increased 
initial evaluation for PTSD.  38 C.F.R. 
§ 19.26 (2007).  The RO must remind the 
veteran that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to an adverse SOC must 
be filed.  38 C.F.R. § 20.202 (2007).

2.  The RO must attempt to clarify the 
status of the veteran's Board hearing 
request.  If the veteran requests a Board 
hearing, one must be scheduled.   

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, and regardless of 
whether the veteran perfects an appeal as 
the issue of entitlement to an increased 
evaluation for PTSD, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



